Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	As mentioned in the interview summary of record, applicant’s petition has been entered and approved and the restriction is changed to election of species.
On 6/16/21, applicant elected a new species telephonically, namely a protease having at least 70% identity to SEQ ID NO:1, with substitutions at positions 9, 271 and 144 only. All other species are hereby withdrawn.
Claims 15-16 have been canceled. Claims 5-6, 10-13 and 21-22 remain withdrawn as drawn to non-elected invention. Claim 7 is also withdrawn as depends from claim 5.
 Claims 1-4, 8-9, 14, 17-19 and claim 20 (which is now rejoined with the elected species, as it depends from claim 14) are still at issue are present for examination and all other species beyond a SEQ ID NO:1 variant with simultaneous substitutions at positions 9, 271 and 144 are hereby withdrawn.
			 	DETAILED ACTION
Claims 1-4, 8-9, 14, 17-20 and a SEQ ID NO:1 variant with substitutions at positions 9, 271 and 144 only (the recently elected species) are still at issue and are present for examination.
	Applicants' arguments filed on 5/20/21 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In response to the previous rejection, applicant has amended claim 9 but said amendment does not overcome the indefiniteness problem for the following reasons: firstly, in claim 9(iii) it is unknown what “first molecule” applicant refers to. Secondly, it is unknown where the beginning and the end residues of each fragment claimed are. For example, if the fragment claimed has only 200 amino acids in length corresponding to the first 200 amino acids of SEQ ID NO:1, residue 271 cannot be substituted as required by base claim 1, from which instant claim depends.  Thirdly, base claim 1 requires substitutions spanning residues 9-271, as it requires substitutions in at least positions 9 and 271 and therefore the claimed fragments of claim 9 by inherency cannot be less than 262  (271-9=262) amino acids in length. Appropriate clarification is required.
Claims 1-4, 8-9, 14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okshevsky et al., "Okshevsky” (Uni Prot Database, Accession No. A0A1J5XCS3, 2/2017, see sequence alignment).  Okshevsky discloses a peptidase (or protease) from Bacillus sp., which displays 74.8% identity SEQ ID NO:1 of this invention and does have substitutions at positions 9, 144 and 271, anticipating claim 1. Said art displays an S (serine) and an E (glutamic acid) at positions 9, and 271 of its sequence, respectively, and also has a substitution at position 144, anticipating claims 1 and 2. Said sequence .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ostergaard et al., “Ostergaard” (US2014/0038876, 2/2014) in view of Okshevsky cited above.
Ostergaard teaches and claims a cleaning composition comprising a protease (peptidase) and a surfactant (see claims) and a cleaning composition comprising said products (see claim 27) prior to this invention. Ostergaard does not mention utilizing a protease having at least 70% identity to SEQ ID NO:1 having a 9S and 172E substitution together with a substitution at position 144 of SEQ ID NO:1.

Before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the composition of Ostergaard and add the protease (peptidase) of Okshevsky to said composition.
One of ordinary skill in the art is motivated in adding the protease (peptidase) of Okshevsky to the cleaning composition of Ostergaard because stains have many different properties and characteristics and a single cleaning composition is usually incapable of tackling all unwanted stains. Hence, depending on the stain to be treated, one of ordinary skill is always motivated to prepare cleaning compositions with additional new and different proteases in order to enhance the efficiency and performance of said cleaning compositions, rendering claims 14, 17-18, and 20 obvious.
Finally, one of ordinary skill before the effective filing of this application, has a reasonable expectation of success in obtaining an effective cleaning composition by adding to Okshevsky’s protease (peptidase) to the Ostergaard's protease (peptidase) composition as such addition procedure is fully established in the prior art and is reasonably expected to be improve the stain removal efficiency of such composition.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-4, 8-9, 14, 17-20 remain rejected on the ground of nonstatutory double patenting over claims 1-4 and 10 of U.S. Patent No. 10,767,142 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, according to previous office action.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
In response, to his rejection applicant argues that once allowable subject matter is identified, he/she will consider filing the required terminal disclaimer. Therefore, this rejection remains pending as well.
Claims 1-4, 8-9, 14, 17-20 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, 14-15 ; and claims 35, 6, 10, 17, 20-22 of copending Application Nos. 16/644176 and 16/644180 respectively .
This is a provisional nonstatutory double patenting rejection.

No claim is allowed.
Allowable Subject Matter
Proteases (peptidase) having at least 70% identity to SEQ ID NO:1 comprising substitutions at positions 9, 144, 271 as well as the specific substitution clusters recited in claim 4(i)-(xv) are free of prior art. Further, the prior art fails to suggest such specifically claimed products. Hence, said products are also non-obvious.
Since said protease variants are both novel and non-obvious, cleaning compositions comprising said products are also novel and non-obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656